Citation Nr: 0616626	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-44 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to a compensable rating for service-connected 
bilateral sensorineural hearing loss.

Entitlement to a compensable rating for service-connected 
residuals of partial tear of the left gastrocnemius muscle.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1987 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  At the veteran's request, the RO 
scheduled a hearing before a Decision Review Officer (DRO).  
In correspondence dated in April 2005, the veteran cancelled 
the hearing.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's bilateral sensorineural hearing loss is 
manifested by no more than auditory acuity level I in the 
right ear and auditory acuity level IV in the left ear. 

3.  The veteran's residuals of partial tear of the left 
gastrocnemius muscle are not shown to be productive of 
moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2005).  

2.  The criteria for the assignment of a compensable rating 
for residuals of partial tear of the left gastrocnemius 
muscle have not been met or approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.56, 4.73, Diagnostic Code 
5311 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty to 
notify.  In correspondence dated in August 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to an increased evaluation for the 
veteran's service-connected hearing loss and residuals of 
partial tear of the left gastrocnemius muscle.  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The RO also asked 
the veteran to send any evidence in his possession that 
pertained to the claims.     

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In that case, the Court 
of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for his service-connected 
disabilities.  Despite the inadequate notice provided on 
these two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing 
that where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, the Board notes that since the 
RO's rating decision of May 2004, the veteran has submitted a 
lay statement attesting that his disabilities had gotten 
worse.  Additionally, the veteran has been afforded VA 
examinations for the purpose of evaluating the current level 
of each of his disabilities at issue in this appeal.  Lastly, 
the November 2004 SOC and July 2005 SSOC set forth the rating 
criteria for all ratings in excess of that currently assigned 
for his disability.  For these reasons, the Board finds no 
prejudice to the veteran from the inadequate notice provided 
him on the element of the degree of disability.    

Regarding the inadequate notification to the veteran that an 
effective date for the award of benefits will be assigned, 
the Board finds that the veteran has not been prejudiced by 
this either.  The claims for higher initial ratings for his 
service-connected disabilities are being denied, thus, any 
questions as to the appropriate effective dates to be 
assigned are rendered moot. 

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and private 
treatment records that the veteran requested.  The RO has 
provided the veteran with VA examinations for each service-
connected disability on two occasions.  Also in regard to the 
duty to assist, the RO scheduled a hearing before the Board.  
As noted above, the veteran withdrew his request.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.

Entitlement to Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Individual disabilities are assigned separate 
diagnostic codes.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower evaluation will 
be assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 
4.3 (2005).

The veteran is appealing the initial assignments of 
disability evaluations following awards of service connection 
for bilateral sensorineural hearing loss and residuals of 
partial tear of the left gastrocnemius muscle.  As such, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).



Compensable Rating for Bilateral Hearing Loss

In the May 2004 rating decision, the RO granted service 
connection for hearing loss in the left ear and assigned a 
noncompensable rating effective October 2002.  Also in that 
rating decision, the RO denied service connection for hearing 
loss in the right ear.  In a subsequent rating decision, 
dated in July 2005, the RO granted service connection for 
hearing loss in the right ear and incorporated it into the 
evaluation of left ear hearing loss.  The RO then assigned a 
noncompensable rating for bilateral hearing loss under 38 
C.F.R. § 4.85, Diagnostic Code 6100, effective October 2002.  
The issue before the Board then, is the initial assignment of 
a noncompensable rating for bilateral sensorineural hearing 
loss.  The veteran contends that a higher rating is 
warranted.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2005).  Under 38 C.F.R. 
§ 4.86, for exceptional patterns of hearing impairment, when 
puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz is 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R.§ 4.85(a) (2005).

The record shows that the veteran underwent two separate VA 
examinations for hearing loss.  In December 2003, an 
audiometric evaluation revealed the following pure tone 
thresholds, in decibels, at 1,000, 2,000, 3,000, and 4,000 
Hertz:  25, 15, 25, and 35, for an average of 25 in the right 
ear; and 50, 70, 65, and 70, for an average of 64 in the left 
ear.  Speech recognition (per Maryland CNC) was 96 percent in 
the right ear and 88 percent in the left ear.  The summary of 
the audiological test results reflected high frequency 
sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in left ear. 


The VA audiometric findings of December 2003 reflect level I 
auditory acuity in the right ear and level III auditory 
acuity in the left ear.  See 38 C.F.R. § 4.85, Tables VI 
(2005).  These numeric designations in combination correspond 
to a zero percent, or noncompensable, rating.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100 (2005).  

A VA audiometric evaluation conducted in May 2005 revealed 
the following pure tone thresholds, in decibels, at 1,000, 
2,000, 3,000, and 4,000 Hertz:  25, 20, 25, 40, for an 
average of 28 in the right ear; and 40, 70, 60, and 65, for 
an average of 59 in the left ear.  Speech recognition (per 
Maryland CNC) was 92 percent in the right ear and 80 percent 
in the left ear.

The summary of the audiological test results reflected within 
normal limits hearing to a moderately severe sensorineural 
hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.

The VA audiometric findings of the May 2005 examination 
reflect level I auditory acuity in the right ear and level IV 
auditory acuity in the left ear.  See 38 C.F.R. 
§ 4.85, Tables VI (2005).  These numeric designations in 
combination correspond to a zero percent, or noncompensable, 
rating.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100 (2005).  Thus, the latter VA examination demonstrated 
decreased hearing, as compared with the earlier VA 
examination, but not to a compensable level.  Neither the 
clinical findings on the December 2003 examination nor the 
findings on the May 2005 examination demonstrate that the 
veteran meets the criteria for a compensable rating under 
Code 6100.  In short, his bilateral hearing loss is 
manifested by no more than auditory acuity level I in the 
right ear and auditory acuity level IV in the left ear.

Also of record are audiological reports from ENT & Allergy 
Associates, dated in August 2000, and Premier Medical Ear, 
Nose, and Throat, dated in January 2005.  These reports noted 
mild to moderate hearing loss in the right ear and moderate 
to severe hearing loss in the left ear.  The August 2000 
report noted that the veteran had a speech discrimination 
score of 84 percent in the left ear and 100 percent in the 
right.  The January 2005 report had speech discrimination 
scores of 92 and 60 percent for the right and left ears 
respectively.  Neither of these reports, however, indicated 
whether the Maryland CNC test was used as required by VA 
regulation.  38 C.F.R. § 4.85 (2005).  As for the audiograms, 
they are uninterpreted.  The Board may not interpret 
graphical representations of audiometric data.  Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).

The Board is cognizant of the veteran's contentions 
concerning his hearing difficulty but the objective clinical 
evidence of record does not support a compensable evaluation 
for his bilateral sensorineural hearing loss at this time.  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for his right ear hearing loss disability.




Compensable Rating for Residuals of Partial Tear of the Left 
Gastrocnemius Muscle  

In the May 2004 rating decision, the RO granted service 
connection for residuals of partial tear of the left 
gastrocnemius muscle and assigned a noncompensable 
evaluation, effective October 2002, pursuant to 38 C.F.R. § 
4.73, Diagnostic Code 5311 (2005).  The record shows that the 
veteran incurred the injury while performing a physical 
training exercise while in the National Guard in September 
1994.  The veteran has appealed the initial noncompensable 
rating.  
	
Diagnostic Code 5311 addresses injury to Muscle Group XI, 
which includes the posterior and lateral crural muscles, and 
the calf muscles: Triceps surae (gastrocnemius and soleus).  
The function of these muscles is propulsion and plantar 
flexion of the foot, stabilization of the arch, toe flexion, 
and knee flexion.  

Disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe, or severe.  38 C.F.R. § 
4.73, Diagnostic Codes 5301-5323 (2005).  A noncompensable 
rating is warranted for a slight muscle disability, while a 
10 percent rating is warranted for a moderate disability.  
Id.   
 
The type of injury associated with moderate muscle disability 
is a through and through or deep penetrating wound of 
relatively short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
38 C.F.R. § 4.56 (d)(2) (2005).   

For a moderate muscle disability, the record should show in-
service treatment for the wound and consistent complaints of 
one or more of the cardinal signs and symptoms of muscle 
disability.  38 C.F.R. § 4.56 (d)(2) (2005).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2005).  
Objective findings should include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Objective findings should 
also include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (d)(2) (2005).  

Two VA examinations were conducted during the course of this 
appeal to determine the severity of the veteran's left leg 
service-connected disability.  According to a VA examination 
report, dated in January 2004, the veteran complained of pain 
in the left calf that sometimes extended into the knee if he 
walked a lot during the day.  The veteran denied having pain 
in the morning, but reported experiencing pain at work when 
he has to walk a lot.  The veteran denied that this pain 
prevented him from working.  The veteran reported avoiding 
leisure activities involving prolonged walking.  The VA 
examiner noted that the veteran was originally diagnosed with 
rupture of the plantaris tendon when the injury occurred in 
September 1994, but that now it is felt that tears of this 
nature are usually partial tears of the gastrocnemius muscle.  

A physical examination revealed normal gait and that the 
veteran could walk on his heels and toes without difficulty.  
The VA examiner noted no swelling or tenderness, or palpable 
or visual defect in the calf muscle.  The veteran had full 
range of motion in the left knee and left ankle without 
complaint of pain.  The VA examiner's impression was healed 
partial tear, left gastrocnemius muscle.  The VA examiner 
commented that a sharp pain following a stress to the 
gastrocnemius muscle in a middle-aged individual frequently 
causes a partial tear of that muscle and that these tears 
heal without residual measurable weakness or complaints.

The VA examiner commented that he detected no objective 
evidence of weakness, incoordination, fatigability, or loss 
of motion.  Any estimation of range of motion, amount of 
pain, or function capacity during flare up would be to resort 
to pure speculation according to the VA examiner.  

A second VA examination was conducted in May 2005.  At that 
examination, the veteran reported working as a consultant 
with a grocery store chain and that he had been there for 
thirty years.  The veteran reported that after the original 
injury in September 1994, he returned to field duty with the 
National Guard six to eight weeks later.  The veteran 
complained of intermittent calf pain.  The veteran reported 
similar symptoms to those reported in the January 2004 VA 
examination, including increasing pain throughout the day as 
he walked around.  The veteran denied using assistive devices 
or shoe supports.  The veteran also denied the presence of 
pain in his knee, ankle, or foot.  The veteran has not had 
surgery for this injury.  The veteran stated that he took no 
medication for his pain.  The veteran considered himself to 
be a dependable worker and denied having to take time off 
from work as a result of flare-ups.  

A physical examination revealed no scoliosis or pelvic tilt.  
The veteran was able to stand on heals and toes without 
difficulty.  There was no tenderness, deformity, or evidence 
of inflammation.  Muscle strength was within normal 
functional range.  According to the VA examiner, the veteran 
was able to move the muscle group of gastrocsoleus through 
the joint of normal range with sufficient comfort, endurance, 
and strength to accomplish activities of daily living tasks.  
The VA examiner also found full range of motion in the left 
knee and ankle without complaint of any pain or tenderness.  
The VA examiner's impression was healed partial tear of the 
left gastrocsoleus muscle group.
 
The VA examiner commented that the veteran's current physical 
conditions should not preclude him from participating in all 
of his activities of daily living.  Specifically, the VA 
examiner stated that the condition should not interfere with 
the veteran's job at a grocery store chain.  The VA examiner 
detected no objective evidence of weakness, incoordination, 
fatigue, or lack of endurance.

Based on a review of the evidence, the Board finds that the 
criteria for a compensable evaluation have not been met.  
Neither the type of injury nor the objective findings of the 
VA examiner warrant a compensable evaluation.  The type of 
injury the veteran suffered was superficial; there is no 
evidence of a through and through or deep penetrating wound 
associated with this injury.  Moreover, neither of the VA 
examinations revealed objective findings of entrance scars, 
loss of deep fascia, impairment of muscle tonus, or lowered 
threshold of fatigue compared to his right calf muscles.  
Instead, the VA examinations indicate that the veteran's 
injured muscle had healed sufficiently such that no strength 
or endurance abnormalities could be determined.    

38 C.F.R. §§ 4.40, 4.45, and 4.59, which provide for 
consideration of functional impairment due to pain on motion 
when evaluating the severity of a musculoskeletal disability, 
are not applicable because Diagnostic Code 5311 does not 
contemplate limitation of motion based upon a joint 
abnormality (as opposed to limitation of motion based upon a 
muscle injury).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Moreover, the evaluation of muscle disabilities specifically 
contemplates loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  See 38 C.F.R. § 4.56 (2005).  

Staged Rating and Extraschedular Rating 

Neither the veteran's bilateral sensorineural hearing loss 
nor his residuals of partial tear of the left gastrocnemius 
muscle have been shown to be manifested by greater than the 
criteria associated with a noncompensable rating during any 
portion of the appeal period.  Accordingly, staged ratings 
are not in order and a noncompensable rating is appropriate 
for the entire period of the veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected hearing loss and left 
gastrocnemius muscle disabilities cause marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2005).  As such, the 
Board finds that the veteran's claims for higher evaluations 
do not present such exceptional or unusual disability 
pictures as to render impractical the application of the 
regular schedular standards and extraschedular referral is 
not warranted.  



ORDER

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss is denied.

Entitlement to a compensable rating for residuals of partial 
tear of the left gastrocnemius muscle is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


